Citation Nr: 1420208	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1966 to June 1968.  

The appeal arises before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for diabetes mellitus type II, denied reopening a claim for a left eye injury, and denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement with the denial of service connection for bilateral hearing loss and tinnitus in April 2010, and was provided with a Statement of the Case in December 2010.  The Veteran perfected his appeal with a January 2011 VA form 9, in which he specifically limited his appeal to the issue of entitlement to service connection for tinnitus.

In a December 2012 correspondence the Veteran reported that he had moved to Oklahoma.  The Veteran's claims file was eventually transferred to the RO in Muskogee, Oklahoma.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated December 2011 to June 2013, and an April 2014 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's tinnitus was not present during service and is not shown to be causally or etiologically related to service.




CONCLUSION OF LAW

The criteria establishing entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in November 2009, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in January 2010.  The Board finds that the VA examination report is adequate because the examiner based her conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

First, the Board finds that the Veteran has a current diagnosis of tinnitus as evidenced by the January 2010 VA examination.  

Second, the Board also notes that the Veteran is a Vietnam Combat Veteran as evidenced by his military occupational specialty and receipt of the Combat Infantryman's Badge.  As such, in-service noise exposure is conceded.

Turning to the question of whether the Veteran's currently diagnosed hearing loss is related to his in-service noise exposure, the Board notes that the Veteran's service treatment records reveal no complaints, treatment, or diagnosis of tinnitus.  On the Veteran's June 1968 separation report of medical examination, the Veteran's ears and ear drums were noted as normal.  On his June 1968 separation report of medical history the Veteran denied ear, nose, or throat trouble and hearing loss.

In February 1972 the Veteran underwent a general medical and gastrointestinal examination in connection with other claims.  The Veteran's hearing was found to be grossly normal and his tympanic membranes were intact.  The VA examination report also contained no complaints or symptoms of tinnitus.  

VA treatment records dated March 2009 to February 2010 reveal no complaints, treatment, or diagnosis of tinnitus.  VA treatment records dated December 2011 to June 2013 contain a notation of tinnitus in the Veteran's problem list but are otherwise show no complains of, or treatment for tinnitus.

Private treatment records dated July 2009 indicate no complaints, treatment, or diagnosis of tinnitus and contain a notation that the Veteran has worked "a lot around heavy, loud machinery".  

The Veteran was afforded a VA examination in January 2010 the Veteran reported that tinnitus had been present for the prior two years.  The examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposure as the onset of tinnitus was reported as two years prior, well after the dates of service.  

On his April 2010 notice of disagreement, the Veteran cited a Centers for Disease Control and Prevention (CDC) study that he reported stated "...repeated exposure to loud noise can lead to permanent incurable hearing loss or tinnitus."  The Veteran further asserted that he was repeatedly exposed to equipment and weaponry noise hazards during heavy combat while serving in Vietnam.  The Veteran also reported that after Vietnam he owned a cattle ranch in one of the most sparsely populated areas of western Kansas and that noise levels from grazing cattle are much less than equipment and weaponry noise.  The Veteran also asserted that the medical report that indicated he worked around a lot of heavy loud machinery was incorrect.  The Veteran reported that he drove tractors with insulated cabs and that he did not operate tractors daily, or with extensive use.  The Veteran also reported that when he is exposed to loud noise he always wears ear plugs.  

On his January 2011 VA Form 9 the Veteran reported that he had ringing and hissing noises in his left ear for over 40 years.  The Veteran reported that he discovered the most common cause for tinnitus is noised induced hearing loss.  The Veteran also stated that he associates his symptoms with repeated noise exposure and to equipment and weaponry during heavy combat while serving in Vietnam.  The Veteran also reported that he was not provided hearing protection while serving in Vietnam.  The Veteran also stated that it was only recently that he found he could go to the VA for help and medical treatment when a friend told him to be evaluated at the VA for his tinnitus.

The Veteran contends, in essence, that he developed tinnitus as a result of service.  Specifically, he maintains that he was exposed to loud noise during heavy combat while serving in Vietnam, and that his tinnitus results from such noise exposure.  However, the evidence of record does not support the Veteran's contentions to warrant service connection.

The evidence reflects that while the Veteran did sustain noise exposure from his combat duty, tinnitus is not shown to be the result thereof.  In this regard, the service treatment records do not contain any references to symptoms or a diagnosis of tinnitus.  In fact, when the Veteran was examined in June 1968, for the purpose of separation from service, he reported no pertinent complaints, and his ears and ear drums were clinically evaluated as normal.  No defect or diagnosis relative to tinnitus was indicated.

The Board acknowledges the assertions by the Veteran that his tinnitus was caused by in-service noise exposure or noise induced hearing loss.  Again, the Board notes that the Veteran is competent to report on his symptoms.  See Washington, 19 Vet. App. 362, 368 (2005).  However, such evidence provides no basis for allowance of the claim.  As this involves resolution of a medically complex matter and the Veteran has not shown he has the appropriate medical training and expertise, the Veteran is not competent to render a probative opinion as whether his tinnitus was caused by service or noise induced hearing loss.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the Board also notes that service-connection for the Veteran's hearing loss has been denied.  Hence, any lay assertions in this regard have no probative value.  

By contrast, the Board finds the January 2010 VA examiner's opinion to be highly probative to the question at hand.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Here, the January 2010 VA examiner is a VA audiologist and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examination report reflects review of the Veteran's claims file, interview and examination of the Veteran, and is also consistent with the evidence of record as a review of the Veteran's claims file shows the Veteran did not complain of tinnitus until many years after service.  

The Board also acknowledges the Veteran's assertions that he has suffered from tinnitus for over 40 years, and any assertions that he has suffered from tinnitus since service.  The Board notes that the Veteran is competent to report on his symptoms.  See Washington, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Board finds that the Veteran's assertions that he has suffered from tinnitus to be inconsistent with the other (lay and medical) evidence of record.  First, the Board points to the Veteran's June 1968 separation report of medical history in which the Veteran denied problems with his ear, nose, or throat and hearing loss.  The service treatment records, specifically the 1968 reports of medical history and examination, clearly refute the (current) history reported by the Veteran.  Additionally, tinnitus is not shown in the record until the Veteran's October 2009 claim for compensation, over 41 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Board also notes that the Veteran filed claims for other disabilities in 1972 but did not include tinnitus or complain of tinnitus or symptoms at the February 1972 VA General examination.  The Board finds that it is reasonable to conclude that if the Veteran was suffering from these symptoms at the time he would have reported them along with his other claims.  

Furthermore, the Veteran's credibility is called into question after having told the January 2010 VA examiner that his condition began two years prior and then, only after learning of the basis for the denial of his claim, asserted that his condition had existed for over 40 years and only worsened in the prior two years.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  

The Board also notes that the Veteran reported that he did not know he could get treatment for his tinnitus with the VA until recently, which he did, however the Board again points to the lack of evidence of complaints and treatment for tinnitus in the Veteran's VA treatment records.  As such, the Board assigns little probative value to the Veteran's assertions that he has suffered from tinnitus for over 40 years, or any assertions that he has suffered from tinnitus since service.  

It is important to point out that the Board does not find that the Veteran's lay statements of in-service onset and continuity of his symptoms lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the other evidence of record, which fails to show tinnitus during his period of active military service, and which fails to show complaints of tinnitus until almost four decades after his discharge from active duty in June 1968.

Also, the Board has taken into consideration the CDC study referred to by the Veteran.  While the study provides that "...repeated exposure to loud noise can lead to permanent incurable hearing loss or tinnitus", the study does not speak to the Veteran's particular symptoms or circumstances.  Unlike the study, the competent and credible January 2010 VA opinion took into consideration the Veteran's specific history in concluding that the Veteran's tinnitus was not related to his military service as the Veteran reported an onset of tinnitus two years prior, which was many years after service.  As such, the January 2010 VA opinion is afforded more probative weight than the cited CDC study in finding against the Veteran's claim.  

Lastly, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military service because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of tinnitus is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted in this claim.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

For all the foregoing reasons, the Board finds that the claim for service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER

Entitlement to service connection for tinnitus is denied



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


